CARTER, J.
I dissent for the same reasons stated by me in R. E. Spriggs, Inc. v. Industrial Acc. Com., ante, p. 785 [269 P.2d 876], In addition, however, this case squarely presents the wholly unjust situation mentioned by me in my dissent in Dodds v. Stellar, 30 Cal.2d 496 [183 P.2d 658]. I there said that as a result of denying the employee the right, to deduct counsel fees incurred in recovering from the tort feasor, the employee might well receive less than the workmen’s compensation payable to him. That result is reached here despite the legislative amendments designed to alleviate the injustice. Here the compensation amounted to $896.71. The employee received $1,000 in settlement from the tort feasor. He had to pay his attorney $357.50 leaving a balance of $642.50, thus receiving less than the compensation to which he was entitled.